DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,492,194. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application
Patent Number: 10,492,194


1. A base station for use in a wireless communication system, the base station comprising: a transmitter; and at least a first antenna port and a second antenna port; wherein the transmitter, the at least the first antenna port and the second antenna port are operable to: transmit an orthogonal frequency division multiplex (OFDM) signal, wherein the OFDM signal corresponds to at least one slot, wherein a slot of the OFDM signal includes a plurality of subcarriers and a plurality of symbols, 


Regarding claim 1, although the patent applicant’s claim is directed to a subscriber station and the instant application is directed to a base station, however the instant application’s features are similarly recited in the patent application. Thus, the patent application is an obvious variant to the claimed invention of the instant application. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to implement a base station to perform the claimed features as disclosed in claim 1 of the instant application.
Claims 3 and 5 are rejected based on claims 3 and 5 of the patent application, respectively.

2. The base station of claim 1, wherein the first antenna port pilot is present on exactly two symbols of the slot and the second antenna port 


Claims 4 and 6 are rejected based on claims 4 and 6 of the patent application, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (Pub No.: 2006/0114812), Malladi et al. (Pub No.: 2008/0095108) and Webster et al. (Pat No.: 8,139,544) are show systems which considered pertinent to the claimed invention.
Kim et al. discloses a method for configuring a downlink signal comprises: a first preamble generator for generating a first preamble having a first symbol and a second symbol so that a phase difference between the first and second symbols may be 180.degree. for the purpose of time and frequency synchronization; a second preamble generator for generating a second preamble including at least one transmit symbol so that the second preamble may have specific patterns for a plurality of cells for the purpose of cell search; and a pilot pattern generator for generating a pilot pattern to be allocated to a plurality of pilot symbols to be provided on the time axis and the frequency axis, wherein a frame of the downlink signal includes a first slot which has the first and second preambles, and a plurality of second slots having the pilot symbols.
Malladi et al. discloses a techniques for transmitting synchronization signals to assist user equipments (UEs) perform cell searches are described. In one design, a base station for a cell may generate and transmit a primary synchronization signal and a secondary synchronization signal, which may be used by the UEs for initial cell search at power up. The base station may also generate and transmit one or more beacon signals, which may be used by the UEs for neighbor cell search to detect for neighbor cells. The number of beacon signals to transmit and the set of subcarriers usable for each beacon signal may be determined based on the system bandwidth. Each beacon signal may be mapped 
Webster et al. discloses a method for a pilot tone processing system comprises pilot tone logic configured to receive first pilot tone data corresponding to a first transmit antenna and second pilot tone data corresponding to a second transmit antenna and separate the first pilot tone data from the second pilot tone data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413.  The examiner can normally be reached on Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KAN YUEN/Primary Examiner, Art Unit 2464